DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention Group I, and Species D, Fig. 4, in the reply filed on 08/12/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden for examination, there is powerful electronic search, and already paid a filing fee, see the middle page 3 to the top of page 4.  This is not found persuasive because the restriction requirement is based on PCT rule lack of unity of invention. 
The requirement is still deemed proper and is therefore made FINAL.
Applicants designated claims 1-2, 4, 7, 9-15, and 17 corresponds to Fig. 4. However, claims 15 and 17 belong to method claim of Group II.
Claims 3, 5-6, 8, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention group II and Species A-C and E-G, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 08/12/2021.
Claim interpretations
Applicants’ Fig. 4 shows the support plate 22 passing under the alignment plate 23, through hollow portion 232, and then passing above the alignment plate 23. There is no side view of Fig. 4 to explain the complete relationship of these plates. Although the support plate 22 and the alignment plate may be very thin, they cannot be coplanar. 

This issue of bending of the support plate or not is critical to the tension or pre-tension of the support plate. Without further clarification, all of these scenarios need to be considered in search and rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7, and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 will be examined inclusive both interpretations.

Dependent claims 2, 4, 7, and 9-15 are also rejected under USC 112(b) at least due to dependency to rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7, 8, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lin et al. (CN 105839052, publication date 08/20/2016, hereafter ‘052, US 20180202034 is cited as English translation).
‘052 teaches all limitations of:
	Claim 1: MASK PLATE AND ASSEMBLY METHOD THEREOF (title, the claimed “A mask device”), 
as shown in FIG. 3, the mask plate further comprises an alignment bar 302 which is fixed on the frame 301 and configured to align the covering bar 303 or the support bar 304. ([0054], the claimed “comprising a frame, at least two alignment plates and at least one support plate”), 
as shown in FIG. 5, the alignment bar 302 may be provided with a recess 3020 for accommodating the support bar 304; an end portion of the support bar 304 may be disposed in the recess 3020; and the alignment of the support bar 304 is realized by disposing the support bar 304 in the recess 3020 ([0055], the claimed “wherein, each of the at least two alignment plates is provided with a hollow portion”, note recess 3020 is one of the interpretation of the claimed “hollow portion”),
the frame 301 may be provided with a plurality of lug bosses 3015 at the positions at which the alignment bars 302 are to be arranged; the alignment bars 302 are correspondingly provided with a plurality of openings 3025; and the alignment bars 
when the support bar 304 is disposed in the recess 3020, the support bar may be guaranteed to be perpendicular to the alignment bar 302 ([0081], 8th sentence, the claimed “the at least one support plate and a corresponding alignment plate cross each other”, and as shown in Fig. 8),
in the mask plate provided by one example of the embodiment, as shown in FIG. 6, the frame 301 may also be provided with recesses 3010 for accommodating the support bar 304; an end portion of the support bar 304 may be disposed in the recess 3010; and the alignment of the support bar 304 is realized by disposing the support bar 304 in the recess 3010. It should be noted that: as shown in FIG. 7, when the support bar 304 is disposed in the recess 3010 to realize the alignment of the support bar 304, the alignment bar 302 may be disposed on the outside of the frame 301 away from the recess 3010, so as to avoid the alignment bar 302 from being affected by the welding of the support bar 304. In addition, the size of the recess 3010 may refer to the shape of the recess 3020 on the alignment bar 302 ([0057], the claimed “and at least one welding spot is on a surface of the at least one support plate opposite to the frame in a region corresponding to the hollow portion to be welded and fixed to the frame”, see illustration below, in case Applicants argue that ‘052 did not specifically disclose the welding spot, it would have been obvious to weld the support bar 304 to the recess 3010 of the frame 301).

    PNG
    media_image1.png
    497
    399
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    397
    355
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: textbox (First, insert 304 to 3010)][AltContent: arrow][AltContent: textbox (Then weld end portion of 304 
to 3010 of 301)]
















    PNG
    media_image5.png
    598
    636
    media_image5.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Welding when
 304 was in 3010)][AltContent: arrow][AltContent: textbox (Positioning 
holes)]














    PNG
    media_image7.png
    616
    636
    media_image7.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Pushing 302 as 3020/3010/3015 
are aligned
i.e. welding spot 
Corresponding
 to hollow portion)]











	‘052 further teaches the limitations of:
Claim 2: Fig. 8 shows two support bars 302 at the two sides of frame 301 (the claimed “wherein the at least two alignment plates and the at least one support plate are 
	Claim 4: as shown in illustration 1 above, the claimed “wherein each of the at least one support plate comprises two end portions opposite to each other, and at least one end portion of the two end portions of the support plate extends from a side of the corresponding alignment plate proximal to the frame to a side of the corresponding alignment plate distal to the frame through the hollow portion, and the at least one welding spot is at located the at least one end portion”.
Claim 7: illustration 4 below shows the claimed “wherein the hollow portion in each of the at least two alignment plates is a through-hole in a thickness direction of the alignment plate”.

    PNG
    media_image9.png
    437
    362
    media_image9.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Through hole)][AltContent: textbox (A thickness 
direction)][AltContent: arrow]







	Claim 9: Fig. 8 shows two support bars 304 parallel to each other (the claimed “wherein the at least one support plate comprises a plurality of support plates which are parallel to each other and spaced apart from each other”).
	Claim 11: see illustration 1 above for the claimed “wherein each of the at least two alignment plates is provided with positioning holes”.
	Claims 12-13: as shown in FIG. 3, the mask plate comprises three mask sheets 200 arranged side by side. In an extension direction perpendicular to the covering bar 303, the covering bar 303 and the mask sheets 200 are alternately arranged; the covering bar 303 and the mask sheet 200 which are adjacent to each other are overlapped with each other; two ends of the covering bar 303 are fixed on the frame 301; and at least partial covering bar 303 is disposed between two adjacent mask sheets 200, so as to shield a gap between the two adjacent mask sheets 200 ([0050], 2nd sentence, the claimed “wherein the at least two alignment plates comprise two alignment plates which are parallel to each other; the mask device further comprises at least one strip shielding plate, each of which is between the two alignment plates and parallel to the two alignment plates, and the at least one strip shielding plate comprises a plurality of strip shielding plates which are arranged at an interval” of claim 12 and “further comprising at least one strip mask plate and at least two strip shielding plates, wherein one of the at least one strip mask plate is between every two adjacent strip shielding plates of the at least two strip shielding plates; and each of the at least one strip mask plate is provided with openings” of claim 13).

Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over ‘052, as being applied claim 1 rejection above, in view of Kim (US 20140130735, hereafter ‘735).
‘052 is silent on the welding pattern. ‘052 does not teach the limitations of:
	Claim 10: wherein the at least one welding spot comprises a plurality of welding spots which are in at least one row in a direction perpendicular to a length direction of the support plate, and welding spots in a same row of the at least one row are arranged at an interval in a direction parallel to the length direction of the support plate.

‘735 is an analogous art in the field of MASK ASSEMBLY FOR THIN FILM VAPOR DEPOSITION (title). ‘735 teaches that the end tension unit 30 and is fixed with 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a matrix of welding spots, as taught by ‘735, as the welding pattern between the support bar 304 and the frame 301, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2005339858 is cited for welding at inclined portion (Figs. 1-6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEATH T CHEN/Primary Examiner, Art Unit 1716